Citation Nr: 0115122	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO.  00-17 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a rating in excess of 30 percent for 
asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from April 1964 to 
April 1966 and from March 1985 to June 1987.

This matter came to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision rendered in 
February 2000 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Indianapolis, Indiana.


REMAND

The veteran seeks entitlement to a rating in excess of 30 
percent for his service-connected asthma.  During a VA 
examination in January 2000, it was reported that 3 weeks 
earlier, the veteran had gone to the emergency room for 
uncontrollable respiratory symptoms.  The report of that 
visit has not been associated with the claims folder.  In 
this regard, the veteran's representative requests that 
the RO obtain copies of all medical records which reflect 
treatment or examination for asthma since January 5, 
1999.

During the pendency of this appeal, there was a 
significant change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  That law redefined the obligations of VA with 
respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA 
benefits.  That change in the law is applicable to all 
claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet 
final as of that date.  VCAA of 2000, Pub. L. No. 106-
475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
VCAA, a remand in this case is required for compliance 
with the notice and duty to assist provisions contained 
in the new law.  In addition, because the RO has not yet 
considered whether any additional notification or 
development action is required under the VCAA, it would 
be potentially prejudicial to the appellant if the Board 
were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)). 

In light of the foregoing, further development of the 
record is warranted.  Accordingly, the case is REMANDED 
for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied. 

2.  The RO should request that the 
veteran provide the names, addresses, 
and approximate dates of treatment or 
examination, for all health care 
providers who may possess additional 
records relevant to the issue of 
entitlement to a rating in excess of 
30 percent for asthma.  Such records 
should include, but are not limited 
to, those reflecting treatment or 
examination for asthma since January 
5, 1999.  In particular, the RO 
should obtain the records associated 
with the veteran's visit to an 
emergency room in early January 2000 
for the treatment of asthma.  After 
obtaining any necessary 
authorization, the RO should request 
copies of all indicated records not 
currently on file directly from the 
providers.  The RO should also 
request that the veteran provide any 
additional relevant medical records 
he may possess.  Failures to respond 
or negative replies to any request 
must be noted in writing and 
associated with the claims folder.

3.  When the foregoing actions have 
been completed, the RO should 
schedule the veteran for a 
respiratory examination to determine 
the extent of his service-connected 
asthma.  All indicated tests and 
studies should be performed, 
including, but not limited to PFT's.  
Any indicated consultations should 
also be scheduled.  The claims folder 
must be made available to the 
examiner so that the relevant medical 
history may be reviewed.  The 
rationale for all opinions or 
conclusions of the examiner must be 
set forth.

4.  When the requested actions have 
been completed, the RO should 
undertake any other indicated 
development and then readjudicate the 
issue of entitlement to a rating in 
excess of 30 percent for asthma.  If 
the benefits sought on appeal are not 
granted to the veteran's 
satisfaction, he must be furnished a 
Supplemental Statement of the Case 
and afforded a reasonable opportunity 
to respond.  Thereafter, if otherwise 
in order, the case should be returned 
to the Board for further appellate 
action. 

By this remand, the Board intimates no opinion as to the 
final disposition of the issue.  It must be emphasized, 
however, that the veteran has the right to submit any 
additional evidence and/or argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 
12 Vet. App. 369, 372-373 (1999).



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on 
the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).



